Citation Nr: 1642734	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  94-47 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for dysthymia, from June 15, 1993 to April 27, 1994, on an extraschedular basis.

2.  Entitlement to a disability rating in excess of 50 percent for dysthymia, from July 1, 1994 to January 3, 1997, on an extraschedular basis.

3.  Entitlement to a disability rating in excess of 50 percent for dysthymia, from March 1, 1997 to January 12, 2000, on an extraschedular basis.

4.  Entitlement to a disability rating in excess of 70 for dysthymia, from January 13, 2000 to the present, on an extraschedular basis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to January 1978, and from June 1983 to June 1993.  She died in December 2014.  The appellant has been recognized as the legal guardian of the Veteran's minor child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1994 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  

As a preliminary matter, the Board notes that in July 2009 the Board adjudicated the Veteran's claims of entitlement to increased ratings for dysthymia on a schedular basis, and remanded this case for consideration of increased ratings on an extraschedular basis only.  The Veteran did not file a Notice of Appeal of the Board's July 2009 determination with the United States Court of Appeals for Veterans Claims (Court) and therefore the July 2009 Board decision adjudicating increased schedular evaluations became final based on the evidence then of record.  See 38 U.S.C.A. § 7266.  As such, the issues of entitlement to increased schedular ratings are no longer before the Board.  

This appeal was previously presented to the Board in September 2011, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Following the Veteran's death in December 2014, the appellant successfully petitioned to be substituted as the claimant pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, allowing substitution in case of death of a claimant who dies on or after October 10, 2008.)  


FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's dysthymia was not characterized by an exceptional or unusual disability picture. 

2.  At the time the Veteran filed a TDIU claim, she had been granted service connection for dysthymia, with a 70 percent disability rating, and for hypertension, with a noncompensable rating.  Her combined rating was 70 percent.  

3.  The Veteran's service-connected disabilities did not render her unable to secure or maintain all forms of gainful employment.  


CONCLUSIONS OF LAW

1.  From June 15, 1993 to April 27, 1994, the criteria for entitlement to an extraschedular rating in excess of 10 percent for dysthymia have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.1, 4.2, 4.3, 4.7., 4.10 (2015).  

2.  From July 1, 1994 to January 3, 1997, the criteria for entitlement to an extraschedular rating in excess of 50 percent for dysthymia have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.1, 4.2, 4.3, 4.7., 4.10 (2015).  

3.  From March 1, 1997 to January 12, 2000, the criteria for entitlement to an extraschedular rating in excess of 50 percent for dysthymia have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.1, 4.2, 4.3, 4.7., 4.10 (2015).  

4.  From January 13, 2000 to the present, the criteria for entitlement to an extraschedular rating in excess of 70 percent for dysthymia have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.1, 4.2, 4.3, 4.7., 4.10 (2015).  

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, this appeal was initiated prior to the enactment of the VCAA.  Nevertheless, VA issued VCAA notice in the form of a June 2001 letter that informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist her in developing her claim.  This claim was thereafter readjudicated on several occasions, most recently in September 2015, curing any defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability ratings assigned following a grant of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Additionally, as noted in the introduction, a substitute has been named in the Veteran's claims.  A December 2015 letter advised the appellant of the evidence needed to perfect the claims and further advised her that she could submit additional evidence or address notice or due process defects in the same manner as if the original claimant had been alive.

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations during her lifetime for the disabilities on appeal, most recently in March 2011.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and neither the Veteran nor the appellant have suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Extraschedular Consideration

As noted in the introduction, the issue before the Board is limited to an initial evaluation for dysthymic disorder on an extraschedular basis.  The Veteran had sought an extraschedular evaluation for her service-connected dysthymia, service connection for which had been in effect beginning June 15, 1993.  For this disability, she had been during her lifetime in receipt of a 10 percent rating from June 15, 1993, the effective date of the grant of service connection.  An increased rating of 50 percent was subsequently granted effective July 1, 1994, and a 70 percent rating was granted effective January 13, 2000.  The Veteran was also granted two temporary total rating based on hospitalizations for treatment in April 1994 and January 1997.  The Veteran's only other service-connected disability was hypertension, for which she was awarded a noncompensable rating effective June 1, 2009.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings in excess of those already awarded are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Generally, service-connected disabilities are evaluated based on the schedular diagnostic criteria listed within the Schedule for Rating Disabilities found at 38 C.F.R. Part 4.  In exceptional cases, however, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

In the present case, the Board determined in September 2011 that referral of the Veteran's claim for extraschedular consideration was warranted, and the appeal was remanded by the Board for such an action.  The Veteran's claim was forwarded to the Director of the Compensation and Pension Service in December 2012 for consideration of an extraschedular evaluation.  In a December 2012 memorandum, the Director determined an extraschedular rating was not warranted for any period during the pendency of this appeal.  Upon review of the totality of the record, the Board concludes that the preponderance of the evidence supports the Director's conclusion, and an extraschedular rating is denied.  

In reviewing the record, the Director first noted that while the Veteran had not worked on a regular full time basis since approximately 1999, she herself attributed her unemployability to various nonservice-connected orthopedic disabilities, not her dysthymic disorder or hypertension.  In a June 2009 VA claim for unemployability, the Veteran wrote that she needed a scooter to get around and was unable to walk well.  In an October 2011 claim for unemployability, the Veteran stated that her service-connected "bipolar depression [and] back problems" contributed to her unemployability, but also wrote that she left her last job as a waitress because she "could not walk" for extended periods any longer, and was essentially bedridden, by her account.  The Board notes that the Veteran had not in fact been granted service connection for any spinal or other orthopedic disorders during her lifetime.  

Upon review of the entire record, the Director concluded that an extraschedular rating was not warranted for the service-connected dysthymic disorder for any period during the pendency of this appeal.  The Director's review found "no current medical evidence in the claims folder showing the Veteran is unemployable due to her service connected disabilities."  Specifically, the Director found no clear evidence of frequent periods of hospitalization solely due to the dysthymic disorder.  While the Veteran did require frequent medical care and hospitalizations between service separation in June 1993 to her death, this was more due to nonservice-connected spinal disabilities.  The Veteran was also noted to have experienced a hypoxic episode as part of a choking incident which resulted in some cognitive impairment.  Moreover, statements received from the Veteran indicated she was unable to maintain employment due to back pain, not the dysthymic disorder.  

The Board notes that such assertions coincide with what the Veteran told private examiners, and what they concluded on objective evaluation.  According to a June 1997 private clinical notation, the Veteran was missing work due to her back and leg pain.  Her psychiatric disorders or related symptoms were not listed as causes for her absences from work.  In February 2000, the Social Security Administration found the Veteran qualified for Social Security Disability benefits due to status post encephalopathy and status post probable cerebral vascular accident with residual hemiparesis.  Neither hypertension nor dysthymic disorder were noted to have caused or contributed to her unemployability.  

Upon review of the entire record, the Director concluded that the chief obstacle to the Veteran's employability was the residuals of hypoxia resulting from a choking episode in approximately 1999.  The Director noted that the rating schedule provided ample opportunity for increased evaluations, several of which had been afforded the Veteran during the pendency of this appeal; therefore, because the facts of the case fail to establish any extraschedular entitlement under Thun v. Peake showing no frequent hospitalizations, marked interference with employment or unusual disability picture, no extra-schedular evaluation is warranted.  The Director also determined that any collective impact in accordance with Johnson v. McDonald [762 F.3d 1362 (Fed. Cir. 2014)] was not demonstrated based on the combined effects of the service-connected dysthymic disorder and hypertension, such that an extraschedular rating would be warranted pursuant to 38 C.F.R. § 4.16.  

The Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis; it may serve to inform the Board's review, but it is not evidence.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  Indeed, the Board is permitted to review the entirety of the proceedings below.  38 U.S.C.A. § 7104 (a) (stating that the Board's review is "based on the entire record in the proceeding and upon consideration of all evidence and material of record").  It follows that the Board has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun.  Anderson, 22 Vet. App. at 428.  

In Kuppamala, the Court stated that the Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule, and in many instances, such as when rating a disability by analogy or conducting an analysis of a psychiatric disability under certain diagnostic codes, the Board goes beyond mere mechanical application of the rating schedule.  Id. at 457.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456.  

Reviewing the Director's decision de novo, the Board finds that an extraschedular evaluation is not warranted by the evidence of record because the established rating criteria adequately describe the Veteran's disability, and the case does not present indicia of an exceptional or unusual disability picture for the reasons noted above.  In the present case, the rating criteria contemplate and describe adequately the severity and symptoms of the Veteran's disability.  The schedular criteria for psychiatric disabilities take into account the Veteran's reported symptoms and any resulting impairment in social and occupational functioning.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are like or similar to examples or symptoms in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443. In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  Likewise, there is no showing that these symptoms result marked interference with employment or frequent periods of hospitalization outside the norm of similarly-situated veterans.  The Veteran's own account and the findings of the Social Security Administration both point to nonservice-connected disabilities as the chief cause of her unemployability, and do not indicate that her dysthymic disorder, in and of itself, result in an inability to obtain and maintain employment.  

For these reasons, the Board finds that an extraschedular evaluation based solely on the service-connected dysthymia is not warranted.  Because the preponderance of the evidence is against the award of an extraschedular rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

TDIU

Prior to her death, the Veteran had a pending claim for a TDIU.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2014).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In the present case, the Board inferred an informal claim for a TDIU from the Veteran's April 2009 written statement to VA.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)(a TDIU claim may be inferred from an increased rating claim when such a claim is raised by the veteran's contentions of record).  At the time of this informal TDIU claim, the Veteran had been awarded service connection for dysthymic disorder, with a 70 percent rating, and for hypertension, with a noncompensable rating.  Her combined rating was thus 70 percent, and she met the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, after considering the totality of the record, the Board finds the preponderance of the evidence to be against a TDIU.  

In considering the Veteran's TDIU claim, the Board notes the Veteran's hypertension did not result in any significant impairment, according to the record, and was rated as noncompensable since June 1, 2009, the date of the award of service connection for this disability.  Additionally, no competent evidence of record has been submitted indicating this disability adversely affected in any way the Veteran's employability.  Thus, the primary question before the Board is essentially the same as above, whether the remaining service-connected disability, dysthymic disorder, rendered the Veteran unemployable.  

In considering this appeal, the Board notes the Veteran was twice during her lifetime scheduled for VA examinations, in May 2012 and November 2012, to determine the effect of her service-connected disabilities on her employability; however, on both occasions she failed to report for examination.  The Board must thus rely on the remainder of the evidence of record.  

As noted above, an opinion regarding entitlement to an extraschedular rating was received from the Director of VA's Compensation and Pension Service in December 2012.  The Director determined that an extraschedular rating for the Veteran's dysthymic disorder was not warranted for any period during the pendency of the appeal, noting that while the Veteran had significant obstacles to employment, these obstacles were nonservice-connected, and her dysthymic disorder did not prevent employment in and of itself.  

The Board finds this opinion to be consistent with the evidence of record.  For example, a May 1997 vocational rehabilitation note outlined several strengths, such as her ability to type quickly, varied work experience, liking people and liking repetitious work.  The plan was for her to try food service but she failed the employment physical because of her back.  She was subsequently placed in physical medicine and rehab's office to do clerical work.  A follow up visit noted that "from all indications she is a hard worker and likes to be busy."  The note further indicated that during a work therapy class she interacted well with others and enjoyed the new information.  The plan was to continue to monitor work evaluations and her satisfaction with the job as she may want to be placed in another area eventually.  Another June 1997 follow up note indicated she was having problems medically with her back and legs and they discussed that if she was unable to perform the tasks assigned they may have to think of reassignment in an area that would be more flexible and allow continued absences.  A July 1997 record noted that she took another absence and was asked to surrender her name tag.  She was dropped from the compensated work therapy due to noncompliance and missing too much time.  An April 1999 VA residential vocational training program notation indicated the Veteran's alcohol dependency was her chief impediment to employment, not her dysthymic disorder.  VA treatment records dated between 1997-99 note a history of alcohol abuse since age 18, prior to the initial diagnosis of dysthymic disorder.  

A July 2003 VA examination noted the Veteran had a severe anoxic episode leading to cerebrovascular accident and seizure disorder.  The examiner reported that testing indicated deficits in specific immediate memory that may be anxiety related but also deficits that would suggest cognitive impairment in terms of visual processing versus auditory processing. The examiner further noted significant dysthymic disorder.  The examiner noted that dysphoria was the prominent symptom followed by substance abuse and personality disorder but concluded these caused "mild to moderate" impairments overall.  The examiner further noted that given the physiological impairment from the anoxic episode it seemed unlikely that vocational rehabilitation would be warranted or could be sustained.  The examiner concluded this was the most limiting condition in terms of occupational functioning.  

VA treatment records also confirm several hospitalizations at VA medical centers for treatment of drug or alcohol dependence.  On VA examination in June 2007, she stated her back pain was the most significant impairment to her daily functioning.  She also stated her various physical problems were the "major obstacle" to full-time employment.  The examiner concluded the Veteran was unemployed secondary to her physical disability and there was no report of missed time from work due to mental illness.  The examiner noted, however, that it was likely that the occupational functioning would be affected during exacerbations of psychiatric illness.  

According to an October 2008 VA clinical notation, the Veteran had recently been hired for a part-time job, but was worried about standing on her feet for too long.  She stated she could work on a full-time basis if she could find a job which allowed her to sit for the majority of the time.  Other medical issues which impaired her employability included back pain, frequent headaches, plantar fasciitis, a left hip fracture, and ongoing alcohol abuse.  

On VA psychiatric examination in September 2009, the Veteran reported that she quit her most recent job, working as a waitress, due to low back pain.  She also noted she could not work because of "panic attacks", inability to concentrate or recall instructions, and trouble getting along with others.  Following review of the record and examination of the Veteran, a VA psychiatrist opined that it was less likely than not the Veteran's dysthymic disorder, in and of itself, was the "primary factor" in her inability to maintain employment.  Rather, the Veteran's ongoing alcohol abuse and loss of cognitive functioning following her choking incident appeared to present the primary obstacle to employability.  

During a January 2011 VA examination of the hip the Veteran reported that her last job was in inventory management and her left hip prevented her from doing that job.  The examiner noted the left hip was not service-connected and further reported that it did prevent her from doing the job she described which involved crawling and heavy lifting because she cannot do manual labor.  

The Veteran underwent another VA examination in March 2011.  During this examination she reported that when she last worked she lost significant time due to psychiatric symptoms and alleged she was unemployed because of depression and bipolar disorder.  She also reported being on SSDI for dementia.  After reviewing the records and examining the Veteran the examiner concluded that the dysthymic disorder did not prevent the Veteran from engaging in physical or sedentary employment.  

The Board also notes the Veteran has been granted Social Security Disability benefits (SSDI), effective April 1999.  This award, however, was based on a primary diagnosis of status post encephalopathy, with a secondary diagnosis of sp probable cerebrovascular accident with residual hemiparesis.  Neither dysthymic disorder nor hypertension were listed as among the causes of her unemployability.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a TDIU.  While the Veteran's dysthymic disorder results in some degree of impairment to her employability, such impairment is reflected within the 70 percent disability rating granted for the time period at issue.  At no time does the competent evidence of record indicate that her dysthymic disorder and hypertension alone prohibit all forms of gainful employment, or that these disabilities result in extraordinary impairment unique from veterans similarly situated.  Although some of the records in 1990s, such as a July 1996 VA record, report that depressed moods interfere with her ability to enjoy activities and work, other records during that time period reflect the back and other physical ailments resulted in her not working.  Specifically, the May 1997 vocational rehabilitation note indicated she failed the employment physical because of her back and ultimately she was dropped from the program due to absences from back and leg pain.  The 1999 vocational rehabilitation record noted the alcohol dependency was the impediment.  VA examination in 2003 concluded that the nonservice connected physiological impairment from the anoxic episode was the most limiting in terms of employment.  Most significantly, the VA examinations in September 2009 and in March 2011 concluded it was less likely the dysthymic disorder caused an inability to maintain employment.  Even SSA did not cite dysthymic disorder as a cause of unemployability.  Thus, a TDIU must be denied.  As a preponderance of the evidence is against the award of a TDIU, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An initial rating in excess of 10 percent from June 15, 1993 to April 27, 1994, on an extraschedular basis for dysthymic disorder is denied.  

An initial rating in excess of 50 percent from July 1, 1994 to January 3, 1997, on an extraschedular basis for dysthymic disorder is denied.  

An initial rating in excess of 50 percent from March 1, 1997 to January 12, 2000, on an extraschedular basis for dysthymic disorder is denied.  

An initial rating in excess of 50 percent from January 4, 1997 to the present, on an extraschedular basis for dysthymic disorder is denied.  

TDIU is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


